Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to the
                             Illinois Official Reports                         accuracy and
                                                                               integrity of this
                                                                               document
                                     Appellate Court                           Date: 2017.11.27
                                                                               10:22:02 -06'00'




           Sommese v. American Bank & Trust Co., N.A., 2017 IL App (1st) 160530



Appellate Court         FRANK SOMMESE III, Plaintiff-Appellant, v. AMERICAN BANK
Caption                 & TRUST COMPANY, N.A., Defendant-Appellee.



District & No.          First District, Fifth Division
                        Docket No. 1-16-0530


Filed                   May 5, 2017
Rehearing denied        October 2, 2017


Decision Under          Appeal from the Circuit Court of Cook County, No. 12-L-008180; the
Review                  Hon. Sanjay Tailor, Judge, presiding.



Judgment                Affirmed.


Counsel on              Law Office of Terrence Buehler, of Chicago (Terrence Buehler, of
Appeal                  counsel), and Offit Kurman, P.A., of Maple Lawn (Ari Karen and
                        April Rancier, of counsel), for appellant.

                        Baker Hostetler LLP, of Chicago (Melissa A. Siebert, of counsel), and
                        Pappas O’Connor, P.C., of Rock Island (Cameron A. Davidson and
                        Jeffrey D. Wright, of counsel), for appellee.



Panel                   JUSTICE LAMPKIN delivered the judgment of the court, with
                        opinion.
                        Presiding Justice Gordon and Justice Reyes concurred in the judgment
                        and opinion.
                                              OPINION

¶1       Plaintiff, Frank Sommese III, appeals the order of the circuit court dismissing his claim
     against defendant, American Bank & Trust Company, N.A., to recover statutory damages and
     attorney fees pursuant to the Illinois Wage Payment and Collection Act (Act) (820 ILCS 115/1
     et seq. (West 2010)). Plaintiff contends his damages claim should not have been barred
     because it was filed after the effective date of the 2011 amendments to the Act and, therefore,
     did not require retroactive application thereof. Plaintiff additionally contends the circuit court
     erred in rejecting his claim for attorney fees pursuant to the doctrine of collateral estoppel.
     Based on the following, we affirm.

¶2                                                 FACTS
¶3       Plaintiff was employed by defendant from April 29, 2008, to December 20, 2010. On
     January 19, 2011, plaintiff filed a complaint1 in Iowa, in relevant part, alleging that defendant
     breached the parties’ employment agreement by failing to pay him the entirety of his
     outstanding wages and that defendant violated the Act by failing to pay those wages. The
     action was filed in Iowa pursuant to the forum selection clause in the employment agreement.
     Plaintiff, however, was an Illinois employee and resident. On September 28, 2012, the Iowa
     court entered an order granting defendant’s motion for partial summary judgment and
     dismissing plaintiff’s claim under the Act as an impermissible extraterritorial application of
     said Act. The breach of contract action proceeded to a jury trial. Ultimately, on December 14,
     2012, the Iowa jury entered a verdict in plaintiff’s favor for $997,274.16, finding defendant
     breached the parties’ employment agreement. The Iowa court denied defendant’s motion for
     judgment notwithstanding the verdict or for a new trial, and defendant appealed. Plaintiff did
     not appeal the dismissal of his claims under the Act. The Iowa appellate court affirmed the
     lower court’s ruling along with the jury verdict on November 13, 2014. In December 2014,
     defendant paid the judgment with interest to plaintiff.
¶4       Meanwhile, on July 20, 2012, plaintiff filed an action in the circuit court of Cook County
     alleging defendant violated the Act by failing to pay his earned wages during his employment,
     requesting payment of the outstanding wages, liquidated damages, and attorney fees pursuant
     to section 14(a) of the Act. On May 22, 2014, the circuit court entered an order granting partial
     summary judgment in favor of plaintiff on the matter of liability for the outstanding wages,
     applying the doctrine of collateral estoppel based on the Iowa jury verdict.
¶5       Thereafter, on July 14, 2014, plaintiff filed a petition for attorney fees and costs associated
     with both the Iowa and Illinois actions. Plaintiff requested reimbursement of nearly 2800 hours
     in attorney fees, the vast majority of which pertained to the Iowa action. On March 16, 2015,
     the circuit court denied plaintiff’s request for attorney fees associated with the Iowa action. In
     so doing, the circuit court again applied the doctrine of collateral estoppel but concluded that
     collateral estoppel precluded plaintiff from obtaining fees for a claim dismissed at the
     summary judgment stage by the Iowa court “on the basis that the plaintiff could not state a
     cause of action insofar as he was seeking to apply the statute extraterritorially.” The circuit
     court directed plaintiff to file a petition limited to those fees incurred in the Illinois action.


        1
         The complaint was later amended.

                                                  -2-
¶6         In response, on April 10, 2015, plaintiff filed a motion for statutory damages and attorney
       fees and costs pursuant to section 14(a) of the Act, seeking 2% statutory damages from January
       1, 2011, until December 23, 2014, the date when defendant paid the outstanding wages, along
       with attorney fees and costs associated with the Illinois action. The total amount of requested
       statutory damages was $937,437.56, and the total amount of attorney fees and costs at that time
       was $367,075.88. Defendant then filed a motion to dismiss plaintiff’s action for statutory
       damages and to strike plaintiff’s attorney fee petition. Following a hearing, on January 12,
       2016, the circuit court granted defendant’s motion and dismissed plaintiff’s action in its
       entirety. In so doing, the circuit court relied on Thomas v. Weatherguard Construction Co.,
       2015 IL App (1st) 142785, to hold that plaintiff was foreclosed from recovering statutory
       interest “because it would give retroactive effect to the amendments of the [Act].” The circuit
       court further held that, where plaintiff failed to recover any damages in his claim under section
       14(a) of the Act, he was not entitled to any attorney fees because “the law is clear that if you—a
       plaintiff who leaves the Court empty-handed is not entitled to fees.”
¶7         This appeal followed.

¶8                                              ANALYSIS
¶9                                         I. Statutory Damages
¶ 10       Plaintiff contends that the circuit court erred in dismissing his statutory damages claim as
       an improper retroactive application of the amendment to section 14(a) of the Act. Plaintiff
       argues that he was not seeking retroactive application of the amendment where he sought
       statutory damages only from the date the amendment became effective until the date defendant
       paid his outstanding wages. Plaintiff maintains that, even though his action for the improper
       withholding of wages accrued prior to the amendment, his action for statutory damages
       remained proper as a prospective application of the amendment. Plaintiff, therefore, insists the
       circuit court improperly applied Thomas in dismissing his claim.
¶ 11       The resolution of the question before us requires the interpretation of the amendment to
       section 14(a) of the Act. We, therefore, review this matter de novo. Thomas, 2015 IL App (1st)
       142785, ¶ 63.
¶ 12       The legislature amended section 14(a) of the Act (Pub. Act 96-1407 (eff. Jan. 1, 2011)) to
       provide:
               “Any employee not timely paid wages, final compensation, or wage supplements by
               his or her employer as required by this Act shall be entitled to recover through a claim
               filed with the Department of Labor or in a civil action, but not both, the amount of any
               such underpayments and damages of 2% of the amount of any such underpayments for
               each month following the date of payment during which such underpayments remain
               unpaid. In a civil action, such employee shall also recover costs and all reasonable
               attorney’s fees.” 820 ILCS 115/14(a) (West 2010).
¶ 13       In determining whether an amendment applies prospectively or retroactively, we follow
       the approach established by the United States Supreme Court in Landgraf v. USI Film
       Products, 511 U.S. 244 (1994). Under the first step of the analysis, “if the legislature has
       clearly indicated the temporal reach of the amended statute, that expression of legislative intent
       must be given effect, absent a constitutional prohibition.” People ex rel. Madigan v. J.T.
       Einoder, Inc., 2015 IL 117193, ¶ 29. Under the second step of the analysis, if the amendment


                                                   -3-
       contains no express provision regarding its temporal reach, “the court must go on to determine
       whether applying the statute would have a retroactive impact.” Id. If retroactive application of
       the statute “would impair rights a party possessed when [acting], increase a party’s liability for
       past conduct, or impose new duties with respect to transactions already completed,” “ ‘the
       court must presume that the legislature did not intend that it be so applied.’ ” Id. ¶ 30 (quoting
       Caveney v. Bower, 207 Ill. 2d 82, 91 (2003)). Illinois courts, however, rarely look beyond the
       first step of the Landgraf analysis because an amendatory act without a clear indication of
       legislative intent regarding its temporal reach will be presumed to have been framed in the
       view of the provisions of section 4 of our Statute on Statutes (5 ILCS 70/4 (West 2012)).
       Caveney, 207 Ill. 2d at 94. Section 4 of the Statute on Statutes “represents a clear legislative
       directive as to the temporal reach of statutory amendments and repeals: those that are
       procedural in nature may be applied retroactively, while those that are substantive may not.”
       Id. at 92.
¶ 14        In the case at bar, this court most recently recognized in Gilmore v. Carey, 2017 IL App
       (1st) 153263, that the General Assembly intended the amendment in question not have effect
       until January 2011, despite having signed the bill in July 2010. Id. ¶ 39. “ ‘[A] statute that has
       an express delayed implementation date but is otherwise silent as to temporal reach will be
       applied prospectively.’ ” Id. (quoting People ex rel. Alvarez v. Howard, 2016 IL 120729,
       ¶ 23). “Here, the General Assembly did not even want the amendment to be effective from July
       2010 to January 2011, so we have clear evidence that it intended that the amendment be
       applicable only to proceedings commenced on or after the date it became effective.” Id. As a
       result, we agree with the circuit court that the amendment should be applied prospectively
       only.
¶ 15        As stated, plaintiff does not challenge the ability to apply the amendment in a retroactive
       fashion. Rather, plaintiff insists that his claim for statutory damages does not require
       retroactive application of the amendment where he seeks damages only for the time period
       from January 2011, when the amendment became effective, until December 23, 2014, when
       defendant paid the outstanding wages.
¶ 16        It is uncontested that plaintiff was last paid sometime prior to December 20, 2010, the date
       he ceased employment with defendant, which was before the January 1, 2011, effective date of
       the amendment. The language of the statute provides for damages for “each month following
       the date of payment during which such underpayments remain unpaid.” 820 ILCS 115/14(a)
       (West 2010). Because plaintiff’s last date of payment was sometime before the effective date
       of the amendment, plaintiff’s action for damages accrued prior to the amendment.
       Accordingly, in order to award plaintiff the statutory damages established by the amendment,
       the amendment would require retroactive application. Contrary to plaintiff’s argument, we do
       not believe the legislature intended to allow the amendment to be applied piecemeal. In other
       words, there is nothing in the language of the statute that would allow a court to apply the
       amendment only to that portion of time for which plaintiff remained unpaid after the effective
       date of the amendment. We recognize that the statute includes a provision that “[e]ach day
       during which any violation of this Act continues shall constitute a separate and distinct
       offense” (820 ILCS 115/14 (West 2010)); however, plaintiff was entitled to damages as a
       result of nonpayment of his wages as of December 20, 2010, at the latest. The “separate and
       distinct offense[s]” began occurring after the last date of payment, which undeniably was prior
       to the amendment’s effective date. As a result, plaintiff’s claim for statutory damages would

                                                   -4-
       require impermissible retroactive application of the statute. We, therefore, conclude that the
       circuit court properly dismissed plaintiff’s claim for statutory damages.

¶ 17                                            II. Attorney Fees
¶ 18       Plaintiff next contends the circuit court erred in denying his request for attorney fees.
       Plaintiff briefly argues that he is entitled to attorney fees in the Illinois action because his
       statutory damages claim did not require retroactive application of the section 14(a) amendment
       and additionally argues that he was not collaterally estopped from collecting attorney fees in
       the Iowa action.
¶ 19       Section 14(a) of the Act provides, in relevant part, that “[i]n a civil action, such employee
       shall also recover costs and all reasonable attorney’s fees.” 820 ILCS 115/14(a) (West 2010).
       Whether plaintiff was entitled to attorney fees is a question of law, which we review de novo.
       See Melton v. Frigidaire, 346 Ill. App. 3d 331, 335 (2004).
¶ 20       With regard to plaintiff’s request for attorney fees related to the Illinois action, in its April
       10, 2015, order, the circuit court held that plaintiff was not entitled to attorney fees under the
       Act where he was not successful in being awarded the 2% statutory damages. We agree.
¶ 21       Although we determined that section 14(a) did not apply to plaintiff’s case, he still could
       have sought attorney fees under the Attorneys Fees in Wage Actions Act (705 ILCS 225/1
       (West 2010)). More specifically, prior to the 2011 amendment of the Act, the Attorneys Fees in
       Wage Actions Act provided plaintiff a method to obtain attorney fees whenever an “employee
       brings an action for wages earned and due and owing according to the terms of the
       employment.” 705 ILCS 225/1 (West 2010). That said, the law in Illinois is clear that a
       plaintiff is not entitled to double recovery. See Schandelmeier-Bartels v. Chicago Park
       District, 2015 IL App (1st) 133356, ¶ 44.
¶ 22       In this case, plaintiff filed his claim for outstanding wages as a breach of contract action in
       Iowa. He also filed the underlying action under section 14(a) of the Act in Cook County. We
       recognize that the Illinois action was filed prior to the jury verdict in the Iowa case; however, it
       is undisputed that the Illinois action was based on the same outstanding wages sought in the
       Iowa case, which ultimately were awarded by the Iowa jury. Accordingly, plaintiff has
       received all that he is entitled to recover in outstanding wages. “Having once been awarded
       damages for injuries by the court, [he] cannot seek compensation for those injuries again. That
       is so regardless of whether or not the plaintiff has recovered all that he or she might have
       recovered in the initial proceeding.” (Internal quotation marks omitted.) Id.; see also Robinson
       v. Toyota Motor Credit Corp., 201 Ill. 2d 403, 422 (2002) (“[i]t is well established that for one
       injury there should only be one recovery irrespective of the availability of multiple remedies
       and actions”). As a result, because we found section 14(a) did not apply to plaintiff, and he,
       therefore, could not receive damages thereunder, and because plaintiff already had recovered
       his outstanding wages in the Iowa action, plaintiff did not recover anything in the Illinois
       action and, accordingly, was not entitled to attorney fees under the Attorneys Fees in Wage
       Actions Act.
¶ 23       Turning to plaintiff’s contention for attorney fees related to the Iowa action, the circuit
       court’s March 16, 2015, order denied plaintiff’s requested attorney fees based on the doctrine
       of collateral estoppel where the Iowa court had concluded that plaintiff could not apply the Act
       extraterritorially.


                                                     -5-
¶ 24       Collateral estoppel is an equitable doctrine that promotes fairness and judicial economy by
       preventing the relitigation of issues that have already been resolved in earlier actions. Du Page
       Forklift Service, Inc. v. Material Handling Services, Inc., 195 Ill. 2d 71, 76 (2001). The
       doctrine of collateral estoppel applies when (1) the issue decided in the prior adjudication is
       identical with the one presented in the current action, (2) there was a final judgment on the
       merits in the prior adjudication, and (3) the party against whom estoppel is asserted was a party
       to, or in privity with a party to, the prior adjudication. Id.
¶ 25       Again, where we have found that plaintiff was not entitled to damages pursuant to the
       amended section 14(a) of the Act because application of the amendment would be
       impermissibly retroactive, plaintiff could have sought attorney fees under the Attorneys Fees
       in Wage Actions Act, which provided the ability to obtain attorney fees whenever an
       “employee brings an action for wages earned and due and owing according to the terms of the
       employment.” 705 ILCS 225/1 (West 2010). “A suit brought under the [Act] falls within that
       category.” Thomas, 2015 IL App (1st) 142785, ¶ 72. Because plaintiff continued to possess a
       method to seek attorney fees, we must determine whether the circuit court erred in dismissing
       his Iowa fee petition based on the doctrine of collateral estoppel.
¶ 26       The Iowa court’s September 28, 2012, order dismissing plaintiff’s claim for, inter alia,
       damages under the Act provided:
                     “The bank argues that summary judgment *** is appropriate because neither the
                Illinois wage claim law nor the Iowa wage claim law has extra-territorial application.
                Examination of the applicable statutes and review of both the bank’s motion and
                Sommese’s resistance persuades the Court that both of these divisions should be
                dismissed. Sommese never worked for the bank at any time in the bank’s Iowa
                locations nor did he perform any duties for the bank relating to its business activities
                conducted in the state of Iowa. The legislature of neither state intended their statute to
                have extra-territorial application and the Court finds that summary judgment
                dismissing [the applicable counts] of Sommese’s petition is appropriate.”
¶ 27       Plaintiff insists that defendant failed to meet its “heavy burden” of demonstrating “with
       clarity and certainty what the prior judgment determined” and, therefore, collateral estoppel
       did not bar his action for the Iowa attorney fees. See Peregrine Financial Group, Inc. v.
       Martinez, 305 Ill. App. 3d 571 (1999). In an effort to demonstrate defendant cannot meet its
       “heavy burden,” plaintiff highlights statements made by the circuit court in two proceedings
       following the March 18, 2015, date on which the court dismissed his Iowa attorney fee
       petition. We review all of the circuit court’s statements and conclusions to provide a full
       context of the proceedings.
¶ 28       On March 18, 2015, in dismissing plaintiff’s Iowa attorney fee petition, the circuit court
       stated:
                “I’m going to deny the petition for attorneys’ fees on the basis of the doctrine of
                collateral estoppel. I don’t see a reason why the doctrine should not apply.
                     As I look at the three elements, the ones that are being disputed are whether the
                issue before this Court is the same as the issue before the Iowa Court and whether there
                was a final judgment on the merits. There’s no dispute that the parties are the same.
                     As to the issue before the Iowa Court, as I look at what the Iowa Court wrote in its
                decision *** and as I review the defendant’s summary judgment motion—I don’t have


                                                    -6-
               the reply here, I don’t think, but clearly the Iowa Court wrote that the Illinois wage
               claim cannot go forward because it would impermissibly give it extraterritorial
               application.
                    And he further stated that the legislature of both Iowa and Illinois did not intend
               that *** their statutes have extraterritorial application.
                    I haven’t read the entire motion for summary judgment word-for-word, nor their
               reply brief, but even if the defendants didn’t actually use the word ‘extraterritorial,’ as I
               review the arguments, the sum and substance of it is the same.
                    So I find that the issue is the same; that is, whether the Illinois Wage Act claim can
               be applied extraterritorially. The Iowa trial court judge ruled that it cannot and,
               therefore, dismissed the Wage Payment Act claim.
                    And it’s the same issue before me; that is, whether *** Mr. Sommese can obtain his
               attorneys’ fees in connection with the prosecution of the Iowa action.
                    And that, in my view is the same—would require the same holding; that is, to apply
               the Illinois Wage Act extraterritorially, which is impermissible, at least according to
               the Iowa judge’s ruling, which has not been appealed.
                    I’m not persuaded that the—that there’s no final judgment on the merits. Clearly,
               the Iowa judge dismissed the Wage Payment Act claim under Illinois law on the basis
               that the plaintiff could not state a cause of action insofar as he was seeking to apply the
               statute extraterritorially, nor do I find there is a—that it’s inequitable to apply the
               doctrine here, to preclude the claim for fees.
                    While I recognize that there is a forum selection clause, the plaintiff had the
               opportunity to decide which state to proceed and which claims to proceed under.
                    And it certainly could have proceeded on the Illinois Wage Payment Act and
               collection claim here in Illinois, in which case there would be no dispute that they
               would be entitled to—or, he would be entitled to his attorneys’ fees, reasonable
               attorney’s fees.
                    Similarly, you know I already applied the doctrine in favor of *** Mr. Sommese,
               the plaintiff, when I granted summary judgment on liability on the wage Payment Act
               claim.
                    So I’m not persuaded that it would be unfair or inequitable to apply the doctrine
               defensively here.
                    So I’m denying the petition for fees as it relates to the prosecution of the Iowa
               action.”
¶ 29       Then, on October 28, 2015, when the parties appeared before the circuit court requesting,
       inter alia, leave to file supplemental authority on the issue of retroactive application of the Act,
       the court stated:
               “In the course of reading your papers last time around, it struck me that while it is clear
               why the Iowa Trial Court dismissed the Iowa Wage Act claim, it wasn’t so clear why
               he dismissed the Illinois Wage Act claim. And that’s become apparent to me as I
               studied that order a little closer. And I can explain this all down the road as and when
               necessary. But I’m not so sure that I was correct in entering summary judgment in favor
               of the plaintiff based on the *** defense of collateral estoppel. And, again, it’s because
               it’s not clear to me what the judge’s ruling was.

                                                     -7-
                    That having been said, it would still seem to me that I would still have to decide the
               question of whether permitting the Illinois Wage Act claim to go forward would give
               the statute extraterritorial effect. I probably shouldn’t go down this road right now,
               because it’s not as clear in my head as it was a couple weeks ago.
                    So I’ll leave it at this right now. I am considering whether I was correct in that
               ruling. Now, you know, as it stands now, my order is what it is. If for some reason I
               determine I wasn’t correct, I’ll certainly let you folks know.”
¶ 30       However, on January 12, 2016, the final hearing date before the circuit court, the court
       stated:
                    “You know, I had referenced and mentioned, I think, last time I saw you this notion
               that the Iowa Court’s ruling, upon further review did not appear to be particularly clear
               on why *** the Iowa Court judge dismissed the Illinois Wage Act claim.
                    It’s clear why he dismissed the Iowa Wage Act claim, because that would give the
               Iowa wage law extraterritorial application because there’s no dispute that Mr.
               Sommese was employed in Illinois by an Illinois [location of an Iowa] bank.
                    Okay. But why that somehow translates to extraterritorial application of the Illinois
               Wage Act claim is not stated in the opinion. It’s almost as though the Iowa Court
               concluded that any claim brought under the Illinois Wage Act must be brought in
               Illinois and cannot be heard by any other Court outside of Illinois.
                    If that’s the decision of the Iowa Court, there’s no authority cited for that
               proposition, but in any event, the plaintiff did not appeal that ruling, and now we’re
               stuck with it.
                    So I’m not unsympathetic to plaintiff’s plight. I think the arguments raised by
               defendant have merit and, in my view, are persuasive.”
¶ 31       We agree with plaintiff and the circuit court that nothing in the Iowa court’s order identifies
       why the court found application of the Act would be impermissibly extraterritorial. It is
       undisputed that plaintiff was asking the Iowa court to apply the Act for an action that involved
       an Illinois resident employed at an Illinois branch of the defendant bank. The only reason the
       action was filed in Iowa was to comply with the parties’ employment contract. That said, the
       precise reasoning for the Iowa court’s ruling is irrelevant under the circumstances here because
       the effect of that ruling was clear and certain. Critically, it is clear and certain that the Iowa
       court dismissed plaintiff’s request for attorney fees under the Act. Equally clear is that plaintiff
       again relied on the Act in requesting an award of attorney fees in the circuit court of Cook
       County. Accordingly, the issue, namely, plaintiff’s ability to collect attorney fees associated
       with the Iowa action, decided by the Iowa court is identical to the one presented in the
       underlying case. See Du Page Forklift Service, Inc., 195 Ill. 2d at 76. Moreover, plaintiff failed
       to appeal the Iowa court’s decision. “Public policy dictates that there be an end to litigation and
       that a party who contested an issue be bound by the result.” Minneman v. Minneman, 169 Ill.
       App. 3d 300, 303-04 (1988) (per curiam) (applying collateral estoppel to bar the defendant
       from relitigating an issue that had been decided by an Indiana court, which the defendant had
       not appealed). Accordingly, we find it was clear and certain that there was an identity between
       the issues in both cases.
¶ 32       Finally, we find that the Iowa court’s ruling dismissing plaintiff’s attorney fee petition was
       a final adjudication on the merits. Plaintiff argues that the Iowa court’s dismissal of his


                                                    -8-
       attorney fee claim was the equivalent of a dismissal for lack of subject matter jurisdiction,
       which is not a final adjudication on the merits. The United States Supreme Court, however, has
       instructed that the question of whether a statute has extraterritorial application “is a merits
       question.” Morrison v. National Australia Bank Ltd., 561 U.S. 247, 253-54 (2010). In other
       words, the matter does not involve the court’s “power to hear a case” but, rather, whether the
       plaintiff is entitled to relief under the statute. (Internal quotation marks omitted.) Id. at 254.
       Accordingly, the question before the Iowa court in this case was whether plaintiff stated a
       cause of action under section 14(a) of the Act. Our courts clearly have stated that the dismissal
       of a complaint for failure to state a claim is an adjudication on the merits. River Park, Inc. v.
       City of Highland Park, 184 Ill. 2d 290, 303 (1998). We, therefore, find the Iowa court’s
       dismissal of plaintiff’s claim as an impermissible extraterritorial request to apply section 14(a)
       of the Act was a final adjudication on the merits for purposes of collateral estoppel.
¶ 33       In sum, where there was an identity to the issues between the Iowa case and the Illinois
       case, an undisputed identity of the parties, and a final adjudication on the merits, we conclude
       the circuit court properly dismissed plaintiff’s claim for attorney fees for the Iowa action on the
       basis of collateral estoppel.

¶ 34                                         CONCLUSION
¶ 35       We affirm the circuit court’s dismissal of plaintiff’s complaint for relief pursuant to section
       14(a) of the Act where plaintiff was not entitled to statutory damages or attorney fees
       thereunder.

¶ 36      Affirmed.




                                                    -9-